9 N.Y.3d 857 (2007)
In the Matter of Liquidation of AMERICAN DRUGGISTS' INSURANCE COMPANY.
SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK, Respondent,
v.
DENIS D. KENNY, Appellant.
Court of Appeals of the State of New York.
Submitted March 12, 2007.
Decided July 2, 2007.
Motion for leave to appeal from the February 5, 2007 "Stipulation of Discontinuance with Prejudice," dismissed upon the ground that that paper does not finally determine the action within the meaning of the Constitution; the December 6, 2006 judgment of Supreme Court is the final paper in this action and a motion for leave to appeal from that judgment would be untimely (see CPLR 5513 [b]).